December 1, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Fam (U.S. Patent Application Publication No. 20210323451 A1) in view of Rice (U.S. Patent No. 7,726,738 B1) and Chang (U.S. Patent Application Publication No. 2021/0062962)

    PNG
    media_image1.png
    219
    391
    media_image1.png
    Greyscale

Fam teaches the structure substantially as claimed including a child that includes a portable smart device (see paragraph [0015} where it describes “The controller may optionally be provided in or associated with the base portion, and may provide the connectivity settings for the system. In one embodiment, one of the smart features the system offers to end users is the ability to choose between various WIFI & Bluetooth connectivity options to operate movement and voice commands. The controller allows end user to tailor any command or feature manually or through voice commands. In order for the voice command option to be functional for communication to be established a user must establish connection through wireless WIFI or Bluetooth for wireless competitivity or through wired connection plugs into OBDII or (lighter) plug, for example. Though the child restraint includes various features to ensure safety, comfortability to the child retained there within, and the driver; there is a manual release button on the physical restraints to allow adult users to push to release the restraint and allow child's removal from the seat when needed, either through daily use or emergency use in case of an impact, in one non-limiting embodiment” and paragraph [0032] where it describes that the above controller system “may further include a user interface associated with the base portion or the child restraint portion, or remote from the child restraint system and configured to wirelessly received at and/or transmit data to the child restraint system. For example, the user interface device may include a mobile electronic device, a multi-purpose electronic device, a smartphone, a computer, a laptop computer, or a tablet computer. In other embodiments, the user interface device may include features of the vehicle itself, which may be programmed by the manufacturer or programmed by the user of the system. In some instances, the user interface device may be located in the dashboard of the vehicle or on the vehicle steering wheel, or a combination thereof.”),
a rechargeable battery pack with USB ports, the child seat having “smart features” (See paragraph [0028] where it reads “The system embodiments may be powered by one or more energy sources within or external to the vehicle. The system may also include an energy source such as a main battery for supplying power to the various systems, and a controller and/or monitor for determining a power level of the battery or other energy source. Optionally, the battery monitor can be configured to prevent the controller from installing the child restraint portion to the base portion when the power level is below a predetermined level. The power may be supplied through a direct connection to the vehicle power such as, for example, through a direct current device, such as a USB connector, OBD II port, or a “cigarette lighter” connection. The system may further include a back-up battery to be used if the main battery is expended. The system can be charged through electric outlets; this option will allow the battery to be charged and the system would not require a physical electric supplement applicable. If the system battery runs out and needs an energy source, a direct charging connection can be established through the USB, “Cigarette lighter”, or OBD II port connectors as otherwise described herein. A battery backup may also be used if current battery is depleted.”). Fam does not teach an opening made in the bottom of the child seat or a flexible arm support assembly having a holder for the smart device.
			
    PNG
    media_image2.png
    165
    360
    media_image2.png
    Greyscale

However, Chang teaches a flexible arm support assembly having a holder 11 for the smart device removably attached at a top of the flexible arm support assembly, a rotational hinge mechanism 12 for folding the flexible arm support assembly at various angles and upper and lower base feet for attaching the flexible arm support assembly to the child seat (see “Task Mounting Base (15)”), the arm support assembly is folded at the rotational hinge mechanism 12 and locked in place; (see the specification at paragraph [0041] where it reads “The assembly as per its further embodiment had few parts which are made with plastic materials. The customized special heavy-duty friction torque hinges in order to prolong hinge life and to produce higher torque force. The mounting clamp hinges must have snap-lock feature to hold 0- and 90-degree positions.”); the flexible arm support assembly providing the occupant of the child seat with access to a smart device held by the flexible arm which can be adjusted to various viewing levels by movement of the flexible arm support assembly and allows for hands-free use by the occupant.

    PNG
    media_image3.png
    235
    176
    media_image3.png
    Greyscale

However, Rice teaches a child seat with an opening 48 made in the bottom portion of the child seat near a side portion of the child seat (see Fig. 1) which would allow flexible arm support assembly to the child seat near a side portion of the child seat allowing for a portable smart device that is attached to the smart device holder on the flexible arm support assembly which is foldable at the rotational hinge mechanism which would be attachable to the bottom portion of the child seat and lockable in place.  Please note that not all of the compartments in the opening 48 have drawers. Rice describes “At least one drawer 46 is coupled to the base 12 and is extendable through an access aperture 48 that extends through a front wall 50 of the perimeter wall 18 of the base 12. The at least one drawer 46 is extendable from the interior space 20 to receive articles. The at least one drawer 46 is slid into the interior space 20 to store the articles in the interior space 20.”.  So, one or more of the compartments may not have a drawer and would be fully capable of receiving the upper and lower base feet of the flexible arm support assembly of Chang.  Even if all of the compartments had a drawer 46, the drawers can be slid out of or completely removed from the compartments to receive the upper and lower base feet of the flexible arm support assembly of Chang.  It would have been obvious and well within the level of ordinary skill in the art to modify the child seat, as taught by Fam, to include a flexible arm support assembly, as taught by Chang, since the flexible arm support assembly would allow one to detachably connect the smart device of Fam, to the child seat.  It would have been obvious and well within the level of ordinary skill in the art to modify the child seat, as taught by Fam, to include an opening, as taught by Rice, since the opening would provide an ideal location to receive the upper and lower base feet of the flexible arm support assembly of Chang in order to attach the flexible arm support assembly and the smart device to child seat.

Response to Arguments

Applicant argues that:
“As the Examiner has acknowledged, while Fam discloses a child seat which may include "a mobile electronic device," (8/23/22 Office Action, p. 5), "Fam does not teach an opening made in the bottom of the child seat or a flexible arm support assembly having a holder for the smart device." (8/23/22 Office Action, p. 6). The Examiner relies on a combination of Chang and Rice to provide that teaching. (8/23/22 Office Action, pp. 6-7). According to the Examiner, Chang teaches a flexible arm support assembly having a holder for the smart device which can be mounted on the bottom of a child seat with upper and lower base feet to attach the assembly. The Examiner relies on the compartments of Rice as providing an opening that extends across the bottom of the child seat to allow for the ability to removably attach the flexible arm support assembly even though Rice does not disclose such an opening. Applicant submits that Rice does not provide sufficient disclosure to suggest that the combination of Rice and Chang is able to fill the gap in the disclosure of Fam. In view of the deficiencies in Fam, Chang and Rice, Applicant submits that there is no suggestion in the prior art cited to render the subject matter claimed in amended claims 1 and 2 obvious.”   
Applicant merely discloses that the “bottom portion 200 of the child booster seat in which an opening 210 has been provided to accept and hold the bottom foot 220” of the “support arm 240”.  Another embodiment has the “opening” labeled with reference number 90.  As illustrated it appears that “openings 90, 210” receive the “upper base foot 170” and the “lower base foot 180” of a clamping device of the “support arm assembly”.  As explained in the Non-Final rejection mailed 08/23/2022, Rice teaches “access apertures 48” that may or may not have “drawers 46” received therein.  The “upper base foot”  and the “lower base foot” of the clamping device of the support arm assembly disclosed by Chang is perfectly capable of being received in any one of the “access apertures 48”  of the child seat disclosed by Rice.  Not only would the “access apertures 48” of child seat provide an “opening” to receive the “upper base foot”  and the “lower base foot” of the clamping device of the support arm assembly disclosed by Chang, it would also provide the child seat of Fam with storage compartments for the parent to store items used in the care of an infant or child.  There is no reason preventing the “access apertures 48”  of Rice from being added to any child seat to provide storage for items but could also provide attachment features for receiving the clamp of a support arm like the one disclosed by Chang.  Therefore, it is not clear as to why Applicant contends that “the deficiencies in Fam, Chang and Rice, Applicant submits that there is no suggestion in the prior art cited to render the subject matter claimed in amended claims 1 and 2 obvious.”  Neither Fam, Chang nor Rice have deficiencies but rather teach features that would prove to be advantageous to each other and to any child seat.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636